DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Christopher Agnew (Reg. No. 43,464) on 04/07/2022
	The application has been amended as follows: 
Claims 7, 15, and 21-28 are cancelled.
Claims 1-29 are amended as follows:

Regarding claim 1, 
	1. (currently amended) A method comprising:
generating a plurality of focal plane images using a description of three-dimensional (3D) content;
arranging the plurality of focal plane images in space;
receiving information indicating head movement of a user relative to a real world environment;

responsive to receiving the information indicating head movement of the user, synthesizing motion parallax by shifting and rotating one or more of the plurality of focal plane images  in order to generate views for the user, the views comprising motion parallax information, wherein rotating one or more of the plurality of focal plane images comprises rotating one or more of the plurality of focal plane images relative to a fixed origin; and
displaying the plurality of focal plane images shifted and rotated to generate the views for the user.

Regarding claim 2, 
	2. (previously presented) The method of claim 1, wherein displaying the plurality of focal plane images is performed by a multi-focal plane (MFP) display.

Regarding claim 3, 
	3. (previously presented) The method of claim 1, wherein shifting and rotating one or more of the plurality of focal plane images provides stereo disparity between left and right eyes.

Regarding claim 4, 
	4. (previously presented) The method of claim 1, wherein rotating one or more of the plurality of focal plane images comprises rotating a disparity vector for one or more of the focal plane images in relation to a disparity vector parallel to a horizon.

Regarding claim 5, 
	5. (previously presented) The method of claim 1, further comprising processing the plurality of focal plane images to reduce image disparities caused by rotating one or more of the plurality of focal plane images.

Regarding claim 6, 
	6. (previously presented) The method of claim 1, wherein shifting one or more of the plurality of focal plane images comprises scaling a disparity vector for the respective one or more focal plane images.

Regarding claim 7, 
	7. (canceled)

Regarding claim 8, 
	8. (currently amended) The method of claim 1, wherein shifting one or more of the plurality of focal plane images comprises moving one or more of the plurality of focal plane images by an offset relative to [[a]] the fixed origin.

Regarding claim 9, 
	9. (previously presented) The method of claim 1, further comprising processing the plurality of focal plane images to reduce image disparities caused by shifting the focal plane images.

Regarding claim 10, 
	10. (previously presented) The method of claim 9, wherein processing the plurality of focal plane images comprises filtering one or more of the focal plane images.

Regarding claim 11, 
	11. (previously presented) The method of claim 9, wherein processing the plurality of focal plane images comprises:
determining depth blending weights for at least one of the plurality of focal plane images; and
generating at least one of the plurality of focal plane images using the respective depth blending weights.

Regarding claim 12, 
	12. (previously presented) The method of claim 11, wherein generating at least one of the plurality of focal plane images comprises multiplying at least one of a plurality of textures by the respective depth blending weights.

Regarding claim 13, 
	13. (previously presented) The method of claim 1, wherein displaying the plurality of focal plane images comprises combining shifted focal plane images to generate a stereoscopic image pair.

Regarding claim 14, 
	14. (currently amended) The method of claim 1, further comprising measuring motion tracking sensor readings of a position of  the user relative to [[a]] the real-world environment to determine the head movement of the user.

Regarding claim 15, 
	15. (canceled)

Regarding claim 16, 
	16. (currently amended) The method of claim [[15,]] 14,
wherein synthesizing motion parallax comprises spatially scaling one or more of the plurality of focal plane images relative to each other using the determined head movement of the user, and
wherein the determined head movement of the user indicates axial motion.

Regarding claim 17, 
	17. (currently amended) The method of claim 1, further comprising:
obtaining an input image from the description of the 3D content;
filtering the input image for low frequency content; and
redistributing the low frequency content from the filtered input image to the plurality of focal plane images.

Regarding claim 18, 
	18. (currently amended) The method of claim 1, further comprising:
obtaining an input image from the description of the 3D content;
filtering the input image for high frequency content; and
decomposing the high frequency content from the filtered input image to the plurality of focal plane images.

Regarding claim 19, 
	19. (currently amended) A device comprising:
a processor; and
a non-transitory computer-readable medium storing instructions operative, when executed by the processor, to cause the device to:
generate a plurality of focal plane images using a description of three-dimensional (3D) content;
arrange the plurality of focal plane images in space;
receive information indicating head movement of a user relative to a real world environment;

responsive to receiving the information indicating head movement of the user, synthesize motion parallax by shifting and rotating  one or more of the plurality of focal plane images  in order to generate views for the user, the views comprising motion parallax information, wherein rotating one or more of the plurality of focal plane images comprises rotating one or more of the plurality of focal plane images relative to a fixed origin; and
display the plurality of focal plane images shifted and rotated to generate the views for the user.

Regarding claim 20, 
	20. (currently amended) A method comprising:
generating a plurality of  focal plane images using a description of three-dimensional (3D) content;
receiving, from a tracker, information indicating motion of a viewer relative to a real-world environment;
responsive to receiving the information indicating motion of the viewer, synthesizing motion parallax by shifting and rotating one or more of the plurality of  focal plane images  in order to generate views for the viewer, the views comprising motion parallax information, wherein rotating one or more of the plurality of focal plane images comprises rotating one or more of the plurality of focal plane images relative to a fixed origin; and
rendering an image to [[the]] a multi-focal plane (MFP) display using the  shifted and rotated focal  plane images 

Regarding claims 21-28, 
	21.-28. (canceled)

Regarding claim 29, 
	29. (new) The method of claim 1, wherein displaying the plurality of focal plane images is performed by a two-dimensional (2D) display.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 19-20, the closet prior art does not specifically teach or reasonably suggest receiving information indicating head movement of a user relative to a real world environment; responsive to receiving the information indicating head movement of the user, synthesizing motion parallax by shifting and rotating one or more of the plurality of focal plane images in order to generate views for the user, the views comprising motion parallax information, wherein rotating one or more of the plurality of focal plane images comprises rotating one or more of the plurality of focal plane images relative to a fixed origin. Dependent claims 2-6, 8-14, 16-18, and 29 are allowed for the reasons concerning the independent claims 1 and 19-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6, 8-14, 16-20, and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        06/29/2022